2018 IL 122802



                                         IN THE

                                SUPREME COURT

                                             OF

                          THE STATE OF ILLINOIS





                                    (Docket No. 122802)

           ERIC GREGG, Appellant, v. BRUCE RAUNER, Governor, Appellee.


                              Opinion filed November 29, 2018.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       Defendant, Governor Bruce Rauner, terminated the appointment of plaintiff,
     Eric Gregg, to the Illinois Prisoner Review Board (IPRB or Board) pursuant to
     section 10 of article V of the Illinois Constitution (Ill. Const. 1970, art. V, § 10).
     Gregg filed an action in the circuit court of Saline County challenging his removal.
     The circuit court found that Gregg’s removal was judicially reviewable and, at the
     close of a trial, determined that Governor Rauner wrongfully terminated Gregg’s
     appointment. A divided panel of the appellate court reversed, holding that
     Governor Rauner’s decision to remove Gregg from the Board was not subject to
     judicial review. 2017 IL App (5th) 160474. This court allowed Gregg’s petition for
     leave to appeal (Ill. S. Ct. R. 315 (eff. July 1, 201)), and we now affirm the
     judgment of the appellate court.


¶2                                   I. BACKGROUND

¶3       In May 2012, then Governor Patrick Quinn nominated Gregg to be a member of
     the IPRB. Upon his nomination, the Governor’s office provided Gregg with a blank
     form to make a statement of economic interests for the preceding calendar year. On
     May 20, 2012, Gregg completed and returned his statement of economic interests.
     In the space provided to identify any unit of government that employed him in
     2011, Gregg wrote that he was mayor of Harrisburg. In the space provided to
     identify any gift valued over $500 and its source received in 2011, Gregg wrote
     “None.” Gregg signed the form verification that the information provided was
     “true, correct and complete.”

¶4       At the time of his nomination, Gregg was recovering from an illness. As a
     result, he was not actually appointed until April 26, 2013. On that date, the
     Governor’s office filed his May 2012 statement of economic interests, which
     related to calendar year 2011, with the Illinois Secretary of State. Gregg did not
     complete a statement of economic interests relating to calendar year 2012. Gregg
     immediately commenced his duties as a Board member, for which he received a
     salary. In July 2013, Gregg resigned as mayor of Harrisburg.

¶5       In September 2013, Charles Will, a former Harrisburg city treasurer, notified a
     senior legal advisor in the Illinois Department of Corrections that Gregg failed to
     include in his statement of economic interests a medical lift chair received as a gift
     prior to the statement’s April 26, 2013, filing. Ken Tupy, the IPRB legal counsel at
     the time, investigated the matter, but neither the IPRB nor the Governor’s office
     took any further action. In November 2013, the Illinois Senate approved Gregg’s
     appointment for a six-year term ending in January 2019.

¶6       In December 2014, Gregg filed a petition for bankruptcy pursuant to Chapter 13
     of the Bankruptcy Code (11 U.S.C. § 1301 (2012)). On December 22, 2014,




                                             -2­
     Gregg’s bankruptcy attorney, Bradley Olson, filed a form titled “Chapter 13
     Statement of Your Current Monthly Income and Calculation of Commitment
     Period.” This filing indicated that Gregg received a net monthly income of $4027
     from operating a business. By his signature, Gregg declared, under penalty of
     perjury, that the information contained in the statement was true and correct.

¶7        Governor Rauner won the November 2014 general election and took the oath of
     office in January 2015. On August 18, 2015, Tupy received an e-mail from a
     reporter for the Belleville News-Democrat. The reporter asked Tupy whether
     Gregg’s net income, as disclosed on his bankruptcy statement, indicated that Gregg
     violated state law prohibiting IPRB members from engaging “in any other
     business, employment, or vocation” (see 730 ILCS 5/3-3-1(b) (West 2014)). On
     August 21, 2015, Olson filed an amended statement of current monthly income that
     attributed the monthly business income to Gregg’s wife.

¶8       In a letter dated September 16, 2015, Jason Barclay, General Counsel, Office of
     the Governor, informed Gregg “that the Governor’s Office has received allegations
     that during your current term on the Prisoner Review Board, you have violated the
     terms of your appointment.” The letter notified Gregg of two allegations. First,
     Gregg reported a false monthly business income in his original bankruptcy filing.
     Second, Gregg’s statement of economic interests, filed on April 26, 2013, indicated
     that he did not receive any gifts in the preceding calendar year. However, the letter
     cited a Belleville News-Democrat article reporting that Gregg received, during the
     2012 calendar year, at least two gifts each valued over $500. Barclay asked Gregg
     to provide the Governor’s office with a written response to the allegations and
     advised Gregg as follows: “Your written statement should include any facts or
     relevant items of evidence that would help us evaluate the validity of these
     allegations. We will evaluate the statement upon receipt and determine whether any
     further action should be taken related to these allegations.”

¶9       Gregg responded in a letter dated September 20, 2016, which he supplemented
     in a letter dated September 22, 2016. Regarding the bankruptcy statement of
     monthly income, Gregg explained that he petitioned for Chapter 13 bankruptcy due
     to delinquent medical bills, that his wife’s business income was mistakenly listed as
     his own, and that Olson acknowledged the error and filed an amended statement.
     Regarding the statement of economic interests, Gregg explained that he had




                                             -3­
       completed the statement in May 2012, that the statement related to the calendar
       year 2011, and that he “was never given or asked to file” another statement of
       economic interests that would relate to 2012. Gregg explained that he received the
       lift chair after he had completed the statement in May 2012. Also after Gregg
       completed the statement in May 2012, a June 2012 fundraiser was held to offset
       some of his medical bills, and the proceeds were placed in an account to which he
       did not have access. 1 Olsen separately sent a letter to Barclay, in which Olsen took
       responsibility for what he characterized as a drafting and proofreading error in
       completing the bankruptcy statement of monthly income.

¶ 10       In a letter dated October 2, 2015, Barclay announced the Governor’s decision:
       “I received your September 20, 2015 letter, and effective immediately, we are
       terminating your appointment to the Illinois Prisoner Review Board pursuant to the
       Governor’s removal authority in Article V, Section 10 of the Illinois Constitution.”
       Barclay explained that Gregg verified the truth of his original bankruptcy monthly
       income statement and his statement of economic interests. However, Gregg’s
       answer to the allegations “acknowledges, and therefore, constitutes an admission”
       that the filed documents “were both false.” According to Barclay, not only was the
       original bankruptcy statement of monthly income false, but also the statement of
       economic interests. Barclay explained that it was not a defense that Gregg’s
       statement of economic interests was truthful when he signed it. Rather, according
       to Barclay, it was false when it was formally filed with the Secretary of State 11
       months after he completed it. Citing article 4a of the Illinois Governmental Ethics
       Act (5 ILCS 420/4a-101 et seq. (West 2014)), Barclay told Gregg that “it was your
       legal obligation, not the Governor’s Office, to file your own Statement of
       Economic Interests and that the additional obligation to ensure that the statement is
       truthful and complete comes at the time of filing the document, not simply when
       you sign it.”

¶ 11       Barclay opined that it was for law enforcement officials to decide whether
       Gregg’s conduct constituted “willful criminal violations” or whether his “belated
       efforts to correct that conduct are sufficient to cure any possible criminal
       violations.” However, Barclay concluded: “Our review of the conduct, your

           1
            Further, Gregg accused two individuals of supplying information to the newspaper. According
       to Gregg, “[t]hese individuals are filled with hate and revenge” and “were dealt with appropriately
       during my time as mayor.”




                                                     -4­
       supporting information, and your admissions constitute a sufficient basis for your
       removal pursuant to Article V, Section 10 of the Illinois Constitution.”

¶ 12       In a letter dated October 5, 2015, Gregg’s counsel asked Barclay to identify
       which of “the allowable grounds for dismissal for cause the Governor is relying on
       to support Mr. Gregg’s termination.” The letter also stated that the Governor
       ignored Gregg’s evidence that the original bankruptcy statement of monthly
       income was merely a clerical error that was corrected.

¶ 13        In an October 7, 2015, letter, Barclay responded to Gregg’s counsel as follows.
       Barclay observed that section 10 of article V of the Illinois Constitution “expressly
       provides that the Governor may remove any gubernatorial appointee for
       ‘incompetence, neglect of duty, or malfeasance.’ ” Barclay viewed his October 2
       letter as clearly stating why Gregg’s conduct met that constitutional standard.
       Regarding the original bankruptcy statement of monthly income, Barclay reasoned
       that Gregg either knowingly filed the false bankruptcy statement of monthly
       income in violation of federal law or he signed the document under penalty of
       perjury without reviewing it. Barclay informed Gregg’s counsel that “[u]nder either
       formulation, Mr. Gregg’s conduct constitutes either malfeasance or complete
       incompetence and neglect of duty. This conduct alone is sufficient for removal.”

¶ 14      Regarding the statement of economic interests, Barclay reasoned that Gregg

          “either allowed Governor Quinn’s office to file his 2012 Statement of
          Economic Interests in 2013 knowing that it was false, or he neglected to file an
          accurate Statement of Economic Interests in 2013 to disclose gifts he received
          in 2012 altogether. *** While Mr. Gregg has made efforts to correct a portion
          of his false bankruptcy filing, he has made no attempts to correct his false
          Statement of Economic Interests. Here again under either formulation, Mr.
          Gregg’s conduct was either intentional, and therefore would constitute
          malfeasance, or complete incompetence and neglect of duty. This conduct
          alone would also be sufficient for removal.”

       Barclay concluded that Gregg’s filing of these two false documents, considered
       together, “constitute solid grounds for his removal.”




                                               -5­
¶ 15       On October 14, 2015, Gregg filed his original complaint against Governor
       Rauner and IPRB Chairman Craig Findley. Gregg (1) sought injunctive relief,
       (2) alleged a violation of section 1983 of Title 42 of the United States Code (42
       U.S.C. § 1983 (2012)), and (3) alleged a cause of action for defamation/false light.
       Gregg sought damages, attorney fees, and costs. Gregg filed an amended complaint
       in which he deleted the section 1983 claim.

¶ 16       In May 2016, defendants moved to dismiss the amended complaint pursuant to
       section 2-619.1 of the Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2014)).
       In a docket entry dated June 9, 2016, the circuit court found that the amended
       complaint failed to state a cause of action against Findley and granted the motion to
       dismiss as to him. The court also denied Gregg’s request for injunctive relief.
       However, the court rejected Governor Rauner’s argument that his removal of
       Gregg from the IPRB was not subject to judicial review and denied Governor
       Rauner’s motion to dismiss on that basis. The court also denied Governor Rauner’s
       motion to dismiss the false light claim.

¶ 17       In July 2016, Gregg filed the instant second amended complaint against
       Governor Rauner. Gregg alleged that “he has been deprived of a property interest
       without due process, has lost compensation and benefits, has been embarrassed and
       suffered emotional distress and will continue to suffer damages as a result of
       Governor Rauner’s illegal and wrongful removal of Plaintiff from the [IPRB].” The
       two-count complaint sought (1) a preliminary injunction to prohibit Governor
       Rauner from interfering with the exercise of Gregg’s duties as an IPRB member,
       appointing another person to replace Gregg prior to the expiration of his term of
       office, or taking any retaliatory action against Gregg and (2) a declaration that the
       grounds for removing Gregg did not constitute cause under section 10 of article V
       of the Illinois Constitution, that Gregg’s removal was not permissible under the
       constitution and pertinent statute, and that Gregg has suffered damages for which
       he is entitled to recover.

¶ 18       The governor filed a section 2-619.1 motion to dismiss the second amended
       complaint (735 ILCS 5/2-619.1 (West 2014)) making the same arguments as in his
       previous motion to dismiss. On August 26, 2016, the circuit court entered an order
       that “adopts and incorporates its docket ruling of June 9, 2016.” In September




                                               -6­
       2016, the circuit court heard the testimony of Gregg and Olson, and the parties filed
       a stipulation of the above-recited underlying facts.

¶ 19       On September 26, 2016, the circuit court entered a declaratory judgment in
       favor of Gregg and granted injunctive relief. After noting its previous ruling that
       Gregg’s removal is judicially reviewable, the court determined that the conduct
       upon which Governor Rauner relied to remove Gregg did not constitute cause
       under the pertinent constitutional and statutory standard. The court, therefore,
       concluded that Governor Rauner wrongfully terminated Gregg’s appointment to
       the IPRB, resulting in damages to Gregg.

¶ 20       A divided panel of the appellate court reversed. 2017 IL App (5th) 160474. The
       appellate court concluded that the exercise of the Governor’s removal authority
       over members of the IPRB is not judicially reviewable. Id. ¶ 28. However, the
       dissenting justice concluded that a Governor’s removal of an IPRB member is
       judicially reviewable. Id. ¶ 34 (Overstreet, J., dissenting). The dissenter did not
       address whether Governor Rauner’s grounds for removing Gregg were supported
       by the evidence. Gregg appeals to this court.


¶ 21                                      II. ANALYSIS

¶ 22       Gregg initially contends that Governor Rauner’s decision to remove him from
       the IPRB, pursuant to section 10 of article V of the Illinois Constitution (Ill. Const.
       1970, art. V, § 10), is subject to judicial review, which the Governor opposes. If so,
       the parties further dispute the appropriate level of deference to be accorded to
       Governor Rauner’s decision and whether that decision was supported by the
       evidence. We view our resolution of Gregg’s initial contention as dispositive.

¶ 23       Our analysis requires us to construe the relevant provisions of the Illinois
       Constitution. The same general principles that govern the construction of statutes
       also govern our construction of constitutional provisions. In construing a
       constitutional provision, a court’s primary objective is to ascertain and give effect
       to the common understanding of the voters who adopted it, and courts look first to
       the common meaning of the words used. It is also proper to consider constitutional
       language in light of the history and condition of the times, the objective to be
       attained, and the evil to be remedied. Blanchard v. Berrios, 2016 IL 120315, ¶ 16;




                                                -7­
       Walker v. McGuire, 2015 IL 117138, ¶ 16. Effective constitutional interpretation
       requires that the court view the constitution as a whole, construing provisions in
       context with other relevant provisions. People ex rel. Chicago Bar Ass’n v. State
       Board of Elections, 136 Ill. 2d 513, 527 (1990). If ambiguities remain after
       considering the language of a constitutional provision, a court may look to the
       debates of the delegates to the constitutional convention. Blanchard, 2016 IL
120315, ¶ 16. It is appropriate to ascertain the meaning that the delegates attached
       to those provisions because it is only with the consent of the convention that such
       provisions were submitted to the voters in the first place. League of Women Voters
       v. County of Peoria, 121 Ill. 2d 236, 244 (1987). The interpretation and application
       of constitutional provisions presents a question of law reviewed de novo.
       Hawthorne v. Village of Olympia Fields, 204 Ill. 2d 243, 254-55 (2003).

¶ 24        Section 9 of article V of the Illinois Constitution provides that “[t]he Governor
       shall nominate and, by and with the advice and consent of the Senate, *** shall
       appoint all officers whose election or appointment is not otherwise provided for.”
       Ill. Const. 1970, art. V, § 9(a). Further, section 10 of article V provides: “The
       Governor may remove for incompetence, neglect of duty, or malfeasance in office
       any officer who may be appointed by the Governor.” Id. § 10.


¶ 25                  A. The “Wilcox Rule” and the “Lunding Exception”

¶ 26       The parties disagree as to the reviewability of the Governor’s removal authority
       as provided by the Illinois Constitution. The appellate court stated, as a general
       rule, that once the Governor has identified a basis to remove someone for
       incompetence, neglect of duty, or malfeasance, the doctrine of separation of powers
       prohibits the courts from questioning the Governor’s determination of cause. 2017
IL App (5th) 160474, ¶ 14 (citing Wilcox v. People ex rel. Lipe, 90 Ill. 186, 205
       (1878)). However, according to the appellate court, where a board requires
       complete independence from executive control, a board member is entitled to seek
       judicial review of the Governor’s exercise of the constitutional removal authority.
       Id. ¶ 15 (citing Lunding v. Walker, 65 Ill. 2d 516, 527-28 (1976)). Gregg assigns
       error to the appellate court’s analysis of this court’s Wilcox and Lunding decisions.

¶ 27      In Wilcox, this court was presented with a challenge to the Governor’s removal
       of members of a public body. Similar to the 1970 Illinois Constitution, the 1870



                                               -8­
       Illinois Constitution provided: “The Governor shall nominate and, by and with the
       advice and consent of the Senate, *** appoint all officers whose offices are
       established by this constitution, or which may be created by law, and whose
       appointment or election is not otherwise provided for ***.” Ill. Const. 1870, art. V,
       § 10. Correspondingly, article V also provided: “The Governor shall have power to
       remove any officer whom he may appoint, in case of incompetency, neglect of
       duty, or malfeasance in office; and he may declare his office vacant, and fill the
       same as is herein provided in other cases of vacancy.” Id. § 12.

¶ 28       Construing these sections together, the Wilcox court observed that the purpose
       of section 12 of article V of the 1870 Constitution was to adopt the rule that had
       become established under the United States Constitution with respect to
       presidential appointments, namely, that the Governor’s power of removal was
       incident to and coextensive with the power of appointment. Wilcox, 90 Ill. at 198.2

¶ 29       The court next observed: “It being found that the power of removal existed in
       the Governor, the inquiry remains whether it was validly exercised.” Id. at 204. The
       court reasoned as follows:

           “Undoubtedly, the Governor can only remove for some one of the causes
           specified; but the removal here was for one of these causes—incompetency.
           The Governor ascertained the existence of the cause here, and made the
           removal on account of it. The constitution is silent as to who shall ascertain the
           cause of removal or the mode of its ascertainment. It simply gives to the
           Governor the power to remove any officer whom he may appoint, in case of
           incompetency, etc. It follows, then, that it is with the Governor, who is to act in
           the matter, to determine, himself, whether the cause of removal exists, from the
           best lights he can get, and no mode of inquiry being prescribed for him to
           pursue, it rests with him to adopt that method of inquiry and ascertainment as to
           the charge involved which his judgment may suggest as the proper one, acting
           under his official responsibility, and it is not for the courts to dictate to him in


           2
            Section 12 of article V of the 1870 Illinois Constitution overruled Field v. People ex rel.
       McClernand, 3 Ill. 79 (1839), which held that the Governor’s removal power was not to be implied
       as an inherent part of the executive power; rather, the Governor had only the power of removal
       expressly provided by the Illinois Constitution. Lunding, 65 Ill. 2d at 519; Wilcox, 90 Ill. at 198.




                                                      -9­
          what manner he shall proceed in the performance of his duty, his action not
          being subject to their revision.” Id. at 204-05.

       Thus, as we observed in Lunding, “the true holding of Wilcox was not that the
       Governor’s removal power was unlimited and unbridled” (Lunding, 65 Ill. 2d at
       521) but rather that the power “ ‘was incident to and co-extensive with his power of
       appointment.’ ” Id. (quoting Ramsay v. VanMeter, 300 Ill. 193, 201-02 (1921)).
       Also, the removal must be based on one of the three constitutionally specified
       grounds. Id. at 520 (citing Wilcox, 90 Ill. at 205).

¶ 30       Surprisingly, Gregg contends that “there is no ‘Wilcox rule’ in the 1970 Illinois
       Constitution.” Gregg observes that Wilcox addressed the Governor’s removal
       power pursuant to the 1870 Illinois Constitution. Therefore, according to Gregg,
       “[t]he Wilcox rule has no bearing on Gregg’s right to judicial review because
       Wilcox does not apply to the 1970 Illinois Constitution.”

¶ 31       This contention lacks merit. The delegates to the 1970 Constitutional
       Convention plainly understood the Wilcox construction of section 12 of article V of
       the 1870 Illinois Constitution: “(1) Section 12 covered any officer appointed by the
       Governor and not just those who were subject to senatorial confirmation; (2) that
       no notice or hearing was required; and (3) that the Governor’s discretion was not
       reviewable in the courts.” George D. Braden & Rubin G. Cohn, The Illinois
       Constitution: An Annotated and Comparative Analysis 286 (1969); accord Dawn
       Clark Netsch, The Executive, in Issues for the Illinois Constitutional Convention 16
       (1970) (Wilcox “held that while the governor can remove only for the causes
       specified in the constitution (incompetency, neglect of duty, or malfeasance), it is
       for the governor to determine the existence of the cause, and his decision is not
       subject to judicial review”).

¶ 32        As this court observed in Lunding, the delegates to the 1970 Constitutional
       Convention chose to retain the constitutional grounds of incompetence, neglect of
       duty, or malfeasance in office. During the presentation and explanation of what is
       now section 10 of article V, delegate Netsch proposed that the section be amended
       to read: “ ‘The governor may remove any officer whom he appoints.’ ” Lunding, 65
Ill. 2d at 525 (quoting 3 Record of Proceedings, Sixth Illinois Constitutional
       Convention 1325 (hereinafter Proceedings)). Proponents of the amendment
       expressly reasoned that, in light of the Wilcox rule of nonreview, express



                                              - 10 ­
       constitutional grounds for the Governor’s removal of his or her appointees is
       unnecessary. However, in opposing the proposed amendment, other delegates
       explained the reason for providing constitutional grounds for removal. According
       to Delegate Friedrich: “[a]t least it does put the onus on the governor of at least
       having a reasonable reason for letting him go besides some political reason and so
       on.” 3 Proceedings 1326 (statements of Delegate Friedrich). As Delegate Davis
       added, while express constitutional grounds for removal “does give the governor
       the leeway to discharge a person if he wants to bear the onus of stating that they
       have misbehaved in office—nevertheless, this is a deterrent to wholesale dismissals
       of officers of the state who should be retained throughout their terms.” 3
       Proceedings at 1326-27 (statements of Delegate Davis). Clearly, the 1970
       Constitutional Convention retained the constitutional grounds for removal and with
       them the Wilcox rule of nonreview.

¶ 33        Also, the Lunding court quoted from the “Official Text with Explanation,”
       which was submitted to the voters: “ ‘This is a slight revision of Article V, Section
       12 of the 1870 Constitution. It means that the Governor may remove for proper
       cause any officer he appoints.’ (Emphasis added.) (7 Proceedings 2709).” Lunding,
65 Ill. 2d at 526. The Lunding court determined that these grounds, specified in the
       1970 Illinois Constitution, precluded “the arbitrary and unfettered whim of the
       Governor.” Id. Indeed, it has long been understood that “Wilcox construed the
       removal provision of the 1870 Constitution, but it also controls the meaning of the
       corresponding provision of the 1970 Constitution. The two Sections are nearly
       identical, and it is clear that the 1970 Convention intended no change in meaning.”
       Adams v. Walker, 492 F.2d 1003, 1005 (7th Cir. 1974) (plurality opinion) (applying
       Illinois law); see id. at 1009 (Stevens, J., concurring) (“as a matter of Illinois law
       [the plaintiff] could be removed whenever the Governor saw fit to recite the magic
       words, ‘incompetence, neglect of duty, or malfeasance in office’ ”). Thus it is clear
       that the 1970 Illinois Constitution retains the Wilcox rule of nonreview.

¶ 34       However, it is equally recognized that Lunding established a significant, but
       narrow, exception to the Wilcox rule of nonreview. The Lunding court analogized
       the constitutional removal power of the Governor to that of the President of the
       United States, based on three United States Supreme Court cases. Lunding, 65 Ill.
2d at 521-25.




                                               - 11 ­
¶ 35      In Myers v. United States, 272 U.S. 52, 176 (1926), the United States Supreme
       Court held that statutory restrictions limiting the President’s unrestricted power to
       remove executive branch officers he had appointed were unconstitutional. The
       Court soon thereafter limited this expansive holding.

¶ 36       In Humphrey’s Executor v. United States, 295 U.S. 602 (1935), Humphrey was
       a member of the Federal Trade Commission (FTC). The enabling statute provided
       for a seven-year term and also provided that the President could remove any
       member for “ ‘inefficiency, neglect of duty, or malfeasance in office.’ ” Id. at 620
       (quoting 15 U.S.C. § 41 (1934)). President Roosevelt removed Humphrey from his
       FTC membership simply because the President wanted his own appointees on the
       FTC. Id. at 618-19. The Court limited Myers to purely executive officers because
       they are merely units in the executive branch and “hence, inherently subject to the
       exclusive and illimitable power of removal” by the President. Id. at 627. The Court
       observed the following characteristics of the FTC. The FTC is nonpartisan, and it
       must act with complete impartiality. The FTC is not charged with the enforcement
       of any policy except the policy of the law. The duties of the FTC are neither
       political nor executive but are predominantly quasi-judicial and quasi-legislative.
       Its members are called to exercise the trained judgment of a body of experts
       informed by experience. Id. at 624. The Court reasoned: “Such a body cannot in
       any proper sense be characterized as an arm or eye of the executive. Its duties are
       performed without executive leave and, in the contemplation of the statute, must be
       free from executive control.” Id. at 628. The Court concluded: “We think it plain
       under the Constitution that illimitable power of removal is not possessed by the
       President in respect of officers of the character of those just named.” Id. at 629.

¶ 37       This scenario was repeated in Wiener v. United States, 357 U.S. 349 (1958).
       President Eisenhower removed Wiener from the War Claims Commission because
       the President wanted his own appointees on the commission. Id. at 350. Discussing
       Humphrey’s Executor, the Court distinguished executive branch officials from
       members of an independent body. “This sharp differentiation derives from the
       difference in functions between those who are part of the Executive establishment
       and those whose tasks require absolute freedom from Executive interference.” Id.
       at 353. Accordingly, “the most reliable factor for drawing an inference regarding
       the President’s power of removal in our case is the nature of the function that
       Congress vested in the War Claims Commission.” Id. The Court determined that




                                              - 12 ­
       the Commission “was established as an adjudicating body with all the
       paraphernalia by which legal claims are put to the test of proof, with finality of
       determination not subject to review by any other official of the United States or by
       any court.” (Internal quotation marks omitted.) Id. at 354-55. Claims before the
       Commission were to be adjudicated on the merits of each claim, supported by
       evidence and governing legal principles, by a body that was entirely free from the
       direct or indirect control or coercion of either the President or Congress. Id. at
       355-56. The Court concluded:

          “Judging the *** claim that the President could remove a member of an
          adjudicatory body like the War Claims Commission merely because he wanted
          his own appointees on such a Commission, we are compelled to conclude that
          no such power is given to the President directly by the Constitution ***. The
          philosophy of Humphrey’s Executor, in its explicit language as well as its
          implications, precludes such a claim.” Id. at 356.

¶ 38       The Lunding court found the reasoning of the Myers-Humphrey’s
       Executor-Wiener trilogy to be persuasive. This court viewed the considerations of
       “independence” in Humphrey’s Executor and Wiener to be analogous to Lunding’s
       case. Lunding, 65 Ill. 2d at 524-25.

¶ 39       Carefully examining the 1970 Constitutional Convention debates, the Lunding
       court determined that the delegates intended that the State Board of Elections be
       “highly independent.” Id. at 526. The Lunding court reasoned: “If the holding of
       this court in Wilcox were extended and applied to the removal of the members of
       the State Board of Elections, the political independence of that body envisioned by
       the delegates to the constitutional convention and sought to be achieved by the
       legislature would be jeopardized.” Id. at 527. Therefore, because of the distinctive
       and unique features of the State Board of Elections, the Lunding court held that the
       adequacy of the cause cited by the Governor for removing a member of that board
       is judicially reviewable. Id. at 528-29. The Lunding court repeatedly limited its
       holding to that case. Id. at 518 (“in this particular instance”), 519 (“in this case”),
       529 (“in this particular factual setting”).

¶ 40       We observe that the parties cite post-Lunding federal case law. However, the
       Lunding court did not “feel inexorably bound by Federal decisions in this matter.”
       Id. at 524. Indeed, it would be difficult to import the entire body of federal removal



                                               - 13 ­
       law into section 10 of article V of the Illinois Constitution based on the significant
       differences between the federal and Illinois governments. For example, the federal
       constitution makes no reference to the mode of or grounds for removal of officers,
       except by impeachment. U.S. Const., art. II, § 4. In contrast, the Illinois
       Constitution expressly provides the specific grounds for the removal of
       gubernatorial appointees—incompetency, neglect of duty, or malfeasance in office.
       Ill. Const. 1970, art. V, § 10.

¶ 41       Another significant difference between federal and Illinois state government is
       found in the foundational case law earlier discussed. The President may remove at
       will an executive branch officer, while Congress has the power to prescribe and
       require good cause for the removal of a member of an agency that cannot properly
       be characterized as “an arm or an eye of the executive.” Humphrey’s Executor, 295
U.S. at 628. In Illinois, the Governor may remove appointed members of executive
       agencies only for constitutionally specified cause, the determination of which is not
       subject to judicial review except where the agencies’ functions require political
       independence. Lunding, 65 Ill. 2d at 527-28. Accordingly, we see no reason for
       relying on post-Lunding federal decisions based on a different constitutional
       foundation. See, e.g., Methodist Old Peoples Home v. Korzen, 39 Ill. 2d 149, 159
       (1968).

¶ 42       However, despite the foundational differences between federal and Illinois state
       government, reference to post-Lunding federal decisions actually lends support to
       the Wilcox/Lunding framework. In Morrison v. Olson, 487 U.S. 654 (1988), after
       discussing the Myers-Humphrey’s Executor-Wiener trilogy, the United States
       Supreme Court acknowledged as follows:

              “We undoubtedly did rely on the terms ‘quasi-legislative’ and
          ‘quasi-judicial’ to distinguish the officials involved in Humphrey’s Executor
          and Wiener from those in Myers, but our present considered view is that the
          determination of whether the Constitution allows Congress to impose a ‘good
          cause’-type restriction on the President’s power to remove an official cannot be
          made to turn on whether or not that official is classified as ‘purely executive.’
          The analysis contained in our removal cases is designed not to define rigid
          categories of those officials who may or may not be removed at will by the
          President, but to ensure that Congress does not interfere with the President’s




                                               - 14 ­
          exercise of the ‘executive power’ and his constitutionally appointed duty to
          ‘take care that the laws be faithfully executed’ under Article II.” (Emphasis
          added.) Id. at 689-90.

       The Court further explained:

          “[T]he characterization of the agencies in Humphrey’s Executor and Wiener as
          ‘quasi-legislative’ or ‘quasi-judicial’ in large part reflected our judgment that it
          was not essential to the President’s proper execution of his Article II powers
          that these agencies be headed up by individuals who were removable at will.
          We do not mean to suggest that an analysis of the functions served by the
          officials at issue is irrelevant. But the real question is whether the removal
          restrictions are of such a nature that they impede the President’s ability to
          perform his constitutional duty, and the functions of the officials in question
          must be analyzed in that light.” (Emphasis added.) Id. at 690-91.

       In the case at bar, judicial review of the Governor’s removal of a member of the
       IPRB would be impermissible according to Morrison because such review would
       interfere with the Governor’s responsibility “for the faithful execution of the laws.”
       Ill. Const. 1970, art. V, § 8.

¶ 43       Moreover, in Free Enterprise Fund v. Public Company Accounting Oversight
       Board, 561 U.S. 477, 513-14 (2010), the Court stressed that the President’s
       constitutionally conferred power to execute the laws “includes, as a general matter,
       the authority to remove those who assist him in carrying out his duties.” Prior to
       holding unconstitutional the statute before it, the Court acknowledged that “we
       have sustained in certain cases limits on the President’s removal power.” Id. at 514.

¶ 44      These cases decided subsequent to Lunding describe a general executive
       removal power with specific exceptions thereto. Accordingly, we find nothing in
       post-Lunding federal case law that would cause us to depart from this court’s
       Wilcox/Lunding framework. We now turn to whether the IPRB meets the Illinois
       constitutional standard.




                                               - 15 ­
¶ 45                                B. Lunding and the IPRB

¶ 46       The parties disagree as to whether the IPRB falls within the Lunding exception
       to the Wilcox rule. The appellate court concluded that the IPRB was not so
       independent a body as the State Board of Elections in Lunding because “there is no
       indication that the legislature intended the IPRB to be a neutral, bipartisan board
       whose duties require absolute freedom from the executive branch.” 2017 IL App
       (5th) 160474, ¶ 22. Acknowledging that “the IPRB does perform some
       quasi-judicial functions,” the appellate court determined that “those duties do not
       make the IPRB a quasi-judicial agency for which political independence is
       necessary for the integrity of its processes.” Id. ¶ 25. The court concluded that “the
       exercise of some quasi-judicial duties by itself is insufficient to remove the agency
       from Wilcox’s general rule of judicial nonreviewability and place it within the
       Lunding exception.” Id.

¶ 47       The dissenting justice opined that the legislature intended the IPRB to be “an
       independent board that is quasi-judicial in nature, tasked with hearing and deciding
       parole matters.” Id. ¶ 33 (Overstreet, J., dissenting). He posited that “the IPRB was
       established to be neutral, bipartisan, and independent in the performance of its
       significant responsibilities.” Id. ¶ 34. He reasoned that “[t]his need for political
       independence to discharge quasi-judicial duties supports the conclusion that *** a
       Governor’s decision removing an IPRB member is subject to judicial review.” Id.

¶ 48       We agree with the appellate court majority. The IPRB does not share the unique
       characteristics of the State Board of Elections, an agency that requires a high
       degree of political independence, that led this court in Lunding to carve out an
       exception to the general rule of judicial nonreview. Initially, the Lunding court
       deemed it significant that the “State Board of Elections, unlike most other State
       agencies, boards, and commissions, is constitutionally mandated.” Lunding, 65 Ill.
2d at 526 (citing Ill. Const. 1970, art. III, § 5). By creating an independent body
       within the executive branch, the framers of the 1970 Illinois Constitution intended
       to supersede the operation of the Wilcox rule and alter the structure of the executive
       branch. Id. at 526-27. In contrast, the Illinois Constitution neither creates the IPRB
       nor even requires its establishment. Rather, the General Assembly established the
       IPRB, separate from the Department of Corrections, in article 3 of the Unified Code
       of Corrections (Code of Corrections). 730 ILCS 5/3-3-1 et seq. (West 2014).




                                               - 16 ­
¶ 49        Additionally, in creating the State Board of Elections, the Illinois Constitution
       mandated that “[n]o political party shall have a majority of members of the Board.”
       Ill. Const. 1970, art. III, § 5. Implementing the constitutional mandate, the
       legislature provided for an elaborate membership structure ensuring strict party
       balance and nonpartisianship. See 10 ILCS 5/1A-2 (West 2014) (providing that the
       State Board of Elections shall consist of eight members; four of whom shall be
       Cook County residents and four of whom shall be state residents outside of Cook
       County; of the four members from each area of required residence, two shall be
       affiliated with the same political party as the Governor, and two shall be affiliated
       with the political party whose nominee for Governor in the most recent general
       election received the second highest number of votes). In contrast, the IPRB has no
       requirement of strict party balance. The legislature provided for an odd number of
       Board members, 15, and expressly contemplated that the Board could function with
       a partisan majority. 730 ILCS 5/3-3-1(b) (West 2014) (“No more than 8 Board
       members may be members of the same political party.”).

¶ 50      Gregg finds it significant that section 10 of article V of the Illinois Constitution
       provides three grounds for removal—incompetence, neglect of duty, or
       malfeasance in office (Ill. Const. 1970, art. V, § 10)—while section 3-3-1(c) of the
       Code of Corrections now provides, “[a]ny member may be removed by the
       Governor for incompetence, neglect of duty, malfeasance or inability to serve.” 730
       ILCS 5/3-3-1(c) (West 2014). Gregg notes that this section formerly provided:
       “Any member may be removed by the Governor for cause shown.” (Emphasis
       added.) Ill. Rev. Stat. 1987, ch. 38, ¶ 1003-3-1(c). However, the General Assembly
       amended this provision to enumerate specific grounds for gubernatorial removal,
       mirroring the constitutional grounds and adding “inability to serve.” Ill. Rev. Stat.
       1989, ch. 38, ¶ 1003-3-1(c). Gregg argues that this enumeration of statutory
       grounds for removal reflects the legislative intent to insulate the IPRB from
       gubernatorial influence and thereby place the IPRB within the Lunding exception.

¶ 51       We disagree. This amendment did not align the characteristics of the IPRB any
       nearer to those of the State Board of Elections that the Lunding court found
       dispositive. We cannot see how incorporating the constitutional grounds for
       removal into the statute, and adding the additional ground of inability to serve,
       rendered the IPRB so independent as to subject the Governor’s constitutional
       removal for cause to judicial review.




                                               - 17 ­
¶ 52       Also, the IPRB is not one of those rare agencies whose functions require
       complete independence from gubernatorial influence. The Code of Corrections lists
       the main functions of the IPRB: (1) the paroling authority for persons sentenced
       prior to 1977; (2) the board of review for cases involving revocation of sentence
       credits or a suspension or reduction in the rate of accumulation of credits; (3) the
       board of review and recommendation for the Governor’s exercise of executive
       clemency; (4) the authority for establishing release dates for certain prisoners;
       (5) the authority for setting conditions for parole and mandatory supervised release;
       and (6) the authority for determining whether violation of aftercare release
       conditions by delinquent minors warrants revocation of aftercare release. 730 ILCS
       5/3-3-1(a) (West 2016). This court has long recognized that the IPRB has two
       separate general functions: acting as the Governor’s agent in hearing applications
       for executive clemency and sitting as an administrative body making final
       decisions in parole matters. People ex rel. Abner v. Kinney, 30 Ill. 2d 201, 205
       (1964).

¶ 53       Executive clemency is a prime example of how the IPRB works closely with
       the Governor, rather than requiring independence and insulation therefrom. Section
       12 of article V of the Illinois Constitution provides: “[(1)] The Governor may grant
       reprieves, commutations and pardons, after conviction, for all offenses on such
       terms as he thinks proper. [(2)] The manner of applying therefore may be regulated
       by law.” Ill. Const 1970, art. V, § 12. The first provision defines the Governor’s
       power and does not restrict the Governor’s power to act. The second provision
       allows the legislature to regulate the application process and is not a limitation of
       the Governor’s power. People ex rel. Madigan v. Snyder, 208 Ill. 2d 457, 467-68
       (2004). Pursuant to this section, the legislature exercised its authority by enacting
       section 3-3-13 of the Code of Corrections, which provides the application process
       for clemency. 730 ILCS 5/3-3-13 (West 2014). The IPRB receives clemency
       petitions, conducts hearings thereon, and makes confidential written
       recommendations to the Governor. The Governor decides each application and
       communicates the decision to the Board, which relates the decision to the
       petitioner. Id. This process demonstrates that the IPRB is an executive branch
       agency that aids the Governor in the exercise of a constitutionally specified
       executive power.




                                              - 18 ­
¶ 54       Further, the other general function of the IPRB, sitting as an administrative
       agency making final decisions regarding parole matters, does not render the Board
       so independent as to fall within the Lunding exception. It is quite established that
       the parole release decision is so different from traditional judicial decision making
       that it cannot be considered a typical, quasi-judicial decision of an administrative
       agency. Hanrahan v. Williams, 174 Ill. 2d 268, 278-79 (1996) (and cases cited
       therein). “The State agency clothed with the power to administer the Parole Act
       does not perform judicial functions.” People v. Nowak, 387 Ill. 11, 14 (1944).

¶ 55       Gregg is correct that IPRB functions include deciding certain matters based on
       disputed facts. See, e.g., 730 ILCS 5/3-3-1(a)(5) (West 2014) (deciding whether
       conditions of parole or mandatory supervised release has been violated); id.
       § 3-3-2(a)(4) (deciding cases brought by Department of Corrections against
       prisoners for alleged violations of department rules). However, those duties do not
       render the IPRB the rare type of quasi-judicial agency for which political
       independence is essential to ensure the probity of its functions, such as the FTC in
       Humphrey’s Executor, 295 U.S. at 624, or the War Claims Commission in Wiener,
357 U.S. at 354-55. Rather, IPRB functions include making administrative
       determinations that are sometimes based on disputed facts, like most other
       executive branch administrative agencies.

¶ 56       As a result of Lunding, when presented with a challenge to the Governor’s
       constitutional removal for cause, a court must determine whether the General
       Assembly intended the public entity, of which the complainant is a member, to be
       so politically independent that the Governor’s removal should be subject to judicial
       review. Lunding, 65 Ill. 2d at 527-28. This determination necessarily depends on
       the facts of each case. Id. at 529. Notably, in the 42 years subsequent to Lunding,
       only one other Illinois administrative body has been judged to fall within the
       Lunding exception, allowing judicial review of the Governor’s constitutional
       removal for cause. Ford v. Blagojevich, 282 F. Supp. 2d 898, 904-05 (C.D. Ill.
       2003) (applying Lunding, holding that members of the Illinois Industrial
       Commission entitled to same protection from Governor’s constitutional removal
       power as members of State Board of Elections). We conclude that the IPRB does
       not meet this stringent constitutional standard. Accordingly we hold that Governor
       Rauner’s decision to remove Gregg from the IPRB is not subject to judicial review.




                                              - 19 ­
¶ 57       As we earlier noted, the parties present additional arguments pertaining to the
       appropriate level of deference to be accorded to Governor Rauner’s decision and
       whether that decision was supported by the evidence. However, we have held that
       Governor Rauner’s decision to remove Gregg from the IPRB is not subject to
       judicial review. “We will not decide an issue that has no bearing on the case before
       this court.” Barth v. Reagan, 139 Ill. 2d 399, 419 (1990). Because these arguments
       are not necessary to our disposition of this case, we do not address them. See, e.g.,
       Standard Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 35.


¶ 58                                   III. CONCLUSION

¶ 59      For the foregoing reasons, the judgment of the appellate court is affirmed.


¶ 60      Appellate court judgment affirmed.

¶ 61      Circuit court judgment reversed.




                                              - 20 ­